Citation Nr: 1026562	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for service-
connected hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision and a June 2007 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The August 2005 
rating decision denied service connection for hearing loss and 
tinnitus; and, determined that there was no new and material 
evidence to reopen previously denied claims of service connection 
for a chronic back disorder and for a chronic psychiatric 
condition.  The Veteran appealed the decisions regarding his 
hearing loss, tinnitus, and chronic back disorder.

The June 2007 rating decision granted service connection for 
hearing loss and assigned an initial noncompensable rating, 
effective from April 19, 2005.  The Veteran appealed this initial 
rating.

The issue of entitlement to an initial compensable rating for 
service-connected hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1971 rating decision, the RO denied the Veteran's 
original claim of service connection for a chronic back disorder.  
He was notified of the decision and of his appellate rights the 
following month, but did not appeal.

2.  The evidence received subsequent to the June 1971 RO rating 
decision does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a chronic back 
disorder, and it does not raise a reasonable possibility of 
substantiating the claim of service connection for a chronic back 
disorder.

3.  The probative evidence of record is at least in equipoise 
regarding whether the Veteran's tinnitus was incurred during 
service.


CONCLUSIONS OF LAW

1.  The RO's June 1971 rating decision denying the Veteran's 
original claim of service connection for a chronic back disorder 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2009).

2.  New and material evidence has not been received to reopen a 
previously denied claim of service connection for a chronic back 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

3.  Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.  The notice requirements apply to all 
five elements of a service connection claim: 1) Veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to reopening a claim, VA must notify a claimant of 
the evidence necessary to reopen the claim, namely new and 
material evidence, as well as the evidence necessary to establish 
entitlement to the underlying benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The question of what constitutes material 
evidence depends on the basis on which the claim previously was 
denied.  Id.

Errors, if any, in the notice provided to the Veteran pertaining 
to his tinnitus are harmless because the benefit sought, namely 
service connection, for this disability is granted herein.

The RO provided the Veteran pre-adjudication notice pertaining to 
his chronic back disorder by letter dated in May 2005.  The 
letter identified the evidence necessary to substantiate a claim 
of service connection and the relative duties of VA and the 
claimant to obtain evidence.  It also informed the Veteran that 
he needed to submit new and material evidence given the 1971 
rating decision which denied his original claim of entitlement to 
service connection for a chronic back disorder.  However, the 
letter inaccurately indicated that the reason for this previous 
denial was that there was no indication of treatment for an 
injured back during service when in fact the reason was that the 
Veteran's chronic back disorder pre-existed service and was not 
aggravated therein.  It further did not inform the Veteran of how 
VA assigns initial disability ratings and effective dates if 
service connection is granted.

However, the Veteran has neither alleged nor demonstrated that he 
has been prejudiced because of these errors.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing 
a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield, 444 F.3d 1328.  The 
record also does not suggest any such prejudice.  Instead, it 
demonstrates that the Veteran had actual knowledge of the reason 
his original claim of entitlement to service connection for a 
chronic back disorder was denied.  He requested "re-open for 
back condition aggravated by service" in his April 2005 informal 
claim.  The record additionally demonstrates that readjudication 
occurred by way of a June 2007 statement of the case and a June 
2007 supplemental statement of the case after the Veteran 
received notice on how VA assigns initial disability ratings and 
effective dates if service connection is granted in March 2006.  
As such, he has received adequate notification.

VA also must assist the Veteran in developing his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes 
helping him procure service treatment records and other pertinent 
treatment records as well as providing a medical examination when 
necessary.  Id.

VA has obtained the Veteran's service treatment records and 
assisted him in procuring other relevant evidence.  All known and 
available relevant evidence has been obtained and associated with 
the claims file; and the Veteran has not contended otherwise.  VA 
also has given the Veteran the opportunity to give testimony 
before the Board.  Although no medical examination was provided, 
the Board notes that VA does not have a duty to provide such an 
examination where, as here, a claim is not reopened.  See 
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see also 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  Accordingly, the Veteran has 
received adequate assistance.

II. New and Material Evidence to Reopen Claim

The Veteran seeks service connection for a chronic back disorder.

In a June 1971 rating decision, the RO adjudicated the Veteran's 
original claim of service connection for a chronic back disorder.  
After noting that he complained of recurrent back pains 
associated with kidney infections upon entry into service but 
that his service treatment records were negative for treatment 
for an injured back, the RO denied service connection.  The RO 
reasoned that "any back disorder the [V]eteran now has pre-
existed service and was not aggravated therein."  The pertinent 
evidence of record at the time included the Veteran's service 
treatment records.

The Veteran was notified of the June 1971 RO rating decision and 
of his appellate rights the following month.  He did not appeal, 
and as such the decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, the Secretary shall reopen and 
readjudicate a final decision that has been disallowed if new and 
material evidence pertaining to the claim is submitted.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Subsequent to the RO's June 1971 rating decision, treatment 
records dated from August 2002 to June 2005 from Dr. G.F. were 
associated with the claims file.  Two such records related to the 
Veteran's back.  A July 2003 treatment record documents 
examination results including tender paraspasm on the right side 
at T8-L3.  The Veteran was diagnosed with acute right mid/lower 
back pain and right acute thoracic and lumbosacral paraspasm 
stimulation.  He was advised to use precaution when lifting.  An 
August 2004 treatment record documents examination results 
including minimal tenderness due to a right paraspasm at T8-11.  
The Veteran was diagnosed with right paraspasm stimulation at T8-
11.

The private treatment records from Dr. G.F. are new in that they 
were not considered as part of the previous adjudication of the 
Veteran's claim.  Yet they are not material.  As they pertain to 
the Veteran's chronic back disorder, these records consist solely 
of current examination findings, diagnoses, and precautionary 
advice.  Absent is any indication that the Veteran's current 
chronic back disorder is related to his service, whether because 
a pre-existing back injury was aggravated therein or otherwise.  
Dr. G.F.'s treatment records therefore do not address the 
insufficiency found in the prior denial of the claim.  In other 
words, the new evidence does not cure the prior evidentiary 
defect.  If follows that these records also do not raise a 
reasonable possibility of substantiating the claim.

Having determined that the above considered evidence is new but 
not material pursuant to 38 C.F.R. § 3.156(a), the Veteran's 
claim of service connection for a chronic back disorder is not 
reopened.

III.  Service Connection

The Veteran also seeks service connection for tinnitus.

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection also may be granted, however, for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 
1 Vet. App. at 49.  As such, the Veteran prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

Service treatment records do not reveal that the Veteran 
complained of, sought treatment for, or was diagnosed with 
tinnitus.  The Veteran's DD Form 214 reveals a military 
occupational specialty (MOS) of air passenger specialist.

In a statement dated in May 2005, the Veteran indicated that his 
duties during service required him to work near aircraft flight 
lines.  He asserted that the loud noise of the aircraft coming 
and going caused his tinnitus and his hearing loss.

The Veteran reiterated that he felt the ringing in his ears was 
due to his in-service exposure to the loud noises of aircraft 
coming in and out of the flight line in his June 2006 substantive 
appeal on a VA Form 9.

In June 2007, a VA audiological examination was conducted.  The 
Veteran recounted his exposure to noise from aircraft engines 12 
hours a day for 13 months in the military and to general noise 
for 6 years in his occupation as a dinette manufacturer.  He then 
reported, in addition to bilateral hearing loss, 2 to 3 minute 
episodes of bilateral tinnitus 1 to 2 times per month.   He 
further reported onset of such episodes approximately 8 to 10 
years prior.  After examination, the examiner diagnosed him with 
bilateral hearing loss and bilateral tinnitus.  While he opined 
that the hearing loss was caused by the Veteran's military 
service, he opined that the tinnitus is not likely a result of 
his military noise exposure due to the reported timeframe of 
onset.

Service connection for hearing loss was granted on the basis of 
this examination in a June 2007 RO rating decision.

Based on the totality of the evidence in the case, service 
connection for tinnitus is warranted, despite the VA examiner's 
opinion.  The Veteran currently is diagnosed with bilateral 
tinnitus.  He has not contended that the onset of this disability 
was during his service.  Indeed, the only evidence regarding 
onset is his indication at the June 2007 VA audiological 
examination that his tinnitus began approximately 8 to 10 years 
prior.  He has contended, however, that he incurred this 
disability as a result of in-service exposure to loud aircraft 
noise.  The Veteran is competent to so contend, as he has 
firsthand knowledge of his experiences during service.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007).  He also is credible 
in this regard.  His contention is consistent with the conditions 
of his service as an air passenger specialist.  See 38 U.S.C.A. 
§ 1154(a).  It also is consistent with the fact that service 
connection for hearing loss has been established.  In this 
regard, two important medical principles are noted.  First, 
tinnitus may occur as a symptom of nearly all ear disorders, 
including sensorineural or noise-induced hearing loss.  The Merck 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  Second, "high frequency tinnitus usually accompanies 
[noise-induced] hearing loss."  Id., Section 7, Cha. 85, Inner 
Ear.  These principles indicate that the Veteran's contentions 
that his tinnitus was incurred in service as a result of exposure 
to aircraft noise because his hearing loss was so incurred are 
consistent with objective findings, as well as credible.  The VA 
examiner who performed the Veteran's June 2007 audiological 
examination, however, opined that the Veteran's tinnitus is not 
likely due to aircraft noise exposure during service because the 
Veteran self-reported onset several years after his discharge.  
Despite this opinion, the evidence weighing in favor of service 
connection and the evidence against service connection is in 
relative equipoise.  The benefit of the doubt therefore is 
afforded to the Veteran such that entitlement to service 
connection for tinnitus is granted.

Resolving all doubt in the Veteran's favor, service connection 
for tinnitus is warranted.  

ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for a chronic back disorder is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The issue of entitlement to an initial compensable rating for 
service-connected hearing loss must be remanded for additional 
development.  Such remand is necessary to ensure that there is a 
complete record so that the Veteran is afforded every possible 
consideration.

VA duty to assist the Veteran in developing his claim includes 
providing a contemporaneous medical examination when necessary to 
portray the current state of a service-connected disability.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran was afforded a VA audiological examination in June 
2007, as noted above.  He reported difficulty hearing his wife at 
that time.  Upon examination, he was diagnosed with mild mixed 
hearing loss at 3000 to 4000 Hertz in the right ear and mild 
mixed hearing loss at 250 to 2000 Hertz in the left ear.

In his July 2008 substantive appeal on a VA Form 9, the Veteran 
stated that he felt his hearing had worsened.  He further stated 
that he had problems hearing on the telephone and in crowded 
areas.

The June 2007 examination is therefore inadequate to rate the 
Veteran's hearing loss.  It is now too remote in time to portray 
the current nature, extent, and severity of the Veteran's PTSD.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").  Indeed, the evidence suggests that the 
Veteran's hearing loss may have worsened in severity since the 
June 2007 examination was conducted.  An updated, contemporaneous 
VA examination therefore must be scheduled.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after noting that two years had 
passed since his last VA examination and that the Veteran 
contended his disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA audiology 
examination to determine the current 
nature, extent, and severity of his 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner shall note such 
review, and identify and discuss important 
medical and lay evidence gleaned 
therefrom, in an examination report.  The 
examiner then shall describe and discuss 
the evidence of all relevant 
symptomatology, including the impact of 
the Veteran's hearing loss and tinnitus on 
his employment, if any.  A Maryland CNC 
controlled speech discrimination test and 
a puretone audiometry test, along with all 
other tests, studies, or evaluations 
deemed necessary, shall be performed.  All 
findings shall be reported in detail.  The 
rationale for any opinions expressed shall 
be provided in the examination report.

3.  Finally, readjudicate the issue of 
entitlement to an initial compensable 
rating for service-connected hearing loss.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


